Citation Nr: 0637380	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disability.

2.  Evaluation of residuals of service-connected carcinoma of 
the abdomen, status-post laparotomy, initially rated as 10 
percent disabling.

3.  Evaluation of chronic fatigue secondary to service-
connected residuals of carcinoma of the abdomen, status-post 
laparotomy, initially rated as non-compensably (zero percent) 
disabling.

4.  Evaluation of restrictive lung disease, initially rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had Active duty for training (ACDUTRA) from 
October 1980 to January 1981, and active duty from November 
1990 to June 1991.  The veteran also served in the Army 
Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision, and 
November 2003 and February 2004 Decision Review Officer's 
decisions, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

As the veteran is appealing initial evaluations for his 
residuals of service-connected carcinoma of the abdomen, 
restrictive lung disease, and chronic fatigue, these issues 
have been framed as listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The issue of evaluation of residuals of service-connected 
carcinoma of the abdomen, status-post laparotomy, currently 
rated as 10 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran does not have a lumbosacral spine disability 
that is related to his military service.

2.  There is no evidence that the veteran's chronic fatigue 
has resulted in any periods of incapacitation, or that the 
symptoms are controlled by continuous medication.

3.  The veteran's restrictive lung disease is evidenced by an 
FEV-1 of 73 percent of predicted.


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbosacral spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).

2.  The criteria for a compensable rating for the veteran's 
service-connected chronic fatigue have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b, 
Diagnostic Code 6354 (2006).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected restrictive lung disease have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6604 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and September 2002, and in July 2003.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) for each 
issue on appeal reporting the results of its reviews, and the 
text of the relevant portions of the VA regulations. 

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here for all but the back claim, 
VCAA notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.   Dingess, 19 Vet. App. at 490.  Additionally, 
since the Board is remanding the back claim, these questions 
are not now before the Board.  Consequently, a remand is not 
necessary for the purpose of notification regarding the 
criteria for assigning disability ratings and for award of an 
effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claims.  The Board notes that a lengthy 
search for the veteran's service medical records (SMRs) has 
resulted in a formal finding by the RO that all efforts to 
obtain them have been exhausted, and that further attempts 
would be futile.  This is so because the National Personnel 
Records Center (NPRC) informed the RO that the veteran's 
personnel record was retired, but that the health jacket 
(SMRs) was not a part of the file.  See 38 C.F.R. 
§ 3.159(c)(2).  In cases where records are lost or presumed 
lost, a heightened duty is imposed on the Board to consider 
the applicability of the benefit of the doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

A report of contact with the veteran, dated in February 2005, 
notes that the veteran stated that he never went on sick call 
during either his first period of service, or during the 
subsequent years while serving in the Army Reserves and the 
National Guard.  VA has no duty to inform or assist that was 
unmet.

II.  Background

As noted, the veteran served a period of active duty from 
November 1990 to June 1991.  He was seen at the Ravenswood 
Medical Center in Chicago, Illinois beginning in June 1992, 
complaining of abdominal pain.  At one point he was 
hospitalized for 10 days at Ravenswood.   He presented at the 
VA Medical Center (VAMC) in Chicago in September 1992 
complaining of increasing crampy abdominal pain.  An 
exploratory laparotomy was conducted on September 30, 1992, 
which also included an incidental appendectomy.  A large, 
hard mass was found in the veteran's retroperitoneum that was 
determined to be cancerous.  

The veteran was subsequently service-connected for residuals 
of the carcinoma of the abdomen, status post laparotomy, on 
the basis of its having occurred within the one-year 
presumptive period following his last period of active duty.  
38 C.F.R. § 3.309(a) (2006).  This disability was rated as 
being 10 percent disabling; the veteran appealed the 10 
percent rating.  The veteran was also service-connected for a 
history of fatigue as secondary to his service-connected 
carcinoma of the abdomen, evaluated as being non-compensably 
disabling, which he appealed.  Finally, in a Decision Review 
Officer decision dated in February 2004, the veteran was 
service-connected for restrictive lung disease, also as 
secondary to his service-connected carcinoma of the abdomen, 
evaluated as being 10 percent disabling; this evaluation was 
also appealed by the veteran.  

In the course of a January 1993 VA examination, the veteran 
complained of dyspnea on exertion.  The examiner attributed 
this complaint to the veteran's recent bout with cancer, as 
opposed to any pulmonary pathology.  The veteran reported no 
shortness of breath to an October 2002 VA examiner.  Other 
than the veteran's claim itself, the veteran's medical 
records are otherwise without mention of chronic fatigue.  
There are no records showing complaints or treatment for 
chronic fatigue, and no evidence of any incapacitating 
episodes related to chronic fatigue.  

The veteran was afforded a VA examination given in January 
2004.  The examiner noted that the veteran reported that his 
back troubles began in late 1992 or early 1993.  The examiner 
noted that x-rays taken in 1999 were interpreted as being 
normal.  The veteran complained of continuous pain reported 
to be a six on a scale of 10; he was on no medication for the 
back.  He complained that the pain worsened by standing or 
walking for 15 minutes or greater, or by lifting 10 pounds or 
more.  Range of motion was limited by pain.  The examiner 
diagnosed mild lumbar strain, and noted that there was no 
clinical evidence to suggest that the veteran's back 
complaint originated in the military.

The same examiner noted that the veteran claimed he began to 
experience mild dyspnea on exertion within 90 days of 
completing his chemotherapy.  He noted that he had not been 
evaluated for this by a doctor, had not had any pulmonary 
function testing, and was taking no medication for his 
respiratory complaint.  Pulmonary function testing revealed 
FEV-1 was predicted at 3.20; FEV-1 actual was 2.34, which was 
73 percent of predicted, both before and after 
bronchodilator.  The examiner noted that DLCO would not be 
useful.  He diagnosed mild restrictive lung disease, likely 
due to treatment for his cancer.

III.  Analysis

A.  Back

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, as noted, the veteran's SMRs are not of record.  
However, the veteran has informed VA that, even if they were 
of record, they would show that the veteran had never 
attended sick call during either his active duty, reserve, or 
National Guard service.  Put another way, even if the 
veteran's SMRs were of record, they would show no complaint 
or treatment for any back related complaints.  Moreover, the 
veteran told his January 2004 examiner that his back 
complaints did not arise until either late 1992 or early 
1993.  Thus, while there is medical evidence, as noted on the 
January 2004 examination, of a back disability, there is no 
medical evidence of in-service incurrence or aggravation of a 
back injury or disease.  Finally, there is no medical 
evidence of a nexus between the current disability and the 
any in-service disease or injury.  The January 2004 VA 
examiner specifically noted this in his diagnosis.  With no 
evidence of an in-service incurrence or aggravation of a back 
injury or disease, and no medical evidence of a nexus, 
service connection for the veteran's lumbosacral disability 
must be denied.

The only evidence of record contending a connection between 
the veteran's current lumbosacral disability and his military 
service consists of the veteran's claim itself.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  Indeed, the 
veteran has not attributed his back disability to any 
specific event either in or out of service. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current lumbosacral strain is not traceable to 
disease or injury incurred in or aggravated during active 
military service.



B.  Fatigue

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's fatigue 
and restrictive lung disease claims as claims for higher 
evaluation of an original awards, effective from the date of 
award of service connection.

The veteran's chronic fatigue is evaluated utilizing the 
criteria found at Diagnostic Code 6354, Chronic Fatigue 
Syndrome.  38 C.F.R. § 4.88b.  Under Diagnostic Code 6354, a 
higher, 10 percent, evaluation is for application when there 
is chronic fatigue that waxes and wanes, but results in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  A Note to Diagnostic Code 6354 
defines an incapacitating episode as one that requires bed 
rest and treatment by a physician.  

Here, there is no evidence that the veteran has ever sought 
or received any treatment for his fatigue complaint.  There 
is no evidence of record of any incapacitating episodes as 
defined above, and no evidence that the veteran is taking any 
medication for his fatigue.  In sum, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for currently assigned non-compensable 
(zero percent) rating, and award of the higher, 10 percent, 
rating is not warranted by the evidence of record.  38 C.F.R. 
§ 4.7.  


C.  Restrictive Lung Disease

The veteran's restrictive lung disease is evaluated utilizing 
the rating criteria found at Diagnostic Code 6604, chronic 
obstructive pulmonary disease.  38 C.F.R. § 4.97.  Under 
Diagnostic Code 6604, a 10 percent evaluation is for 
application when the FEV-1 is 71- to 80-percent of predicted 
value, or; FEV-1/FVC of 71 to 80 percent, or; DLCO is 66- to 
80-percent of predicted.  A 30 percent evaluation is for 
application when FEV-1 is 56- to 70-percent of predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO from 56- to 65-
percent of predicted.  

Here, the results of the veteran's January 2004 pulmonary 
function test showed that FEV-1 was 73 percent of predicted 
value, which falls in the range defining a 10 percent rating.  
A higher, 30 percent, evaluation is not warranted because the 
veteran's pulmonary function testing did not show values that 
fell within the range defining a 30 percent disability.  A 
higher evaluation is therefore not warranted for the 
veteran's restrictive lung disease.


ORDER

Entitlement to service connection for a lumbosacral 
disability is denied.

Entitlement to an initial compensable evaluation for service-
connected chronic fatigue secondary to service-connected 
residuals of carcinoma of the abdomen, status-post 
laparotomy, is denied.

Entitlement to an increased evaluation for service-connected 
lung disease, currently rated as 10 percent disabling, is 
denied.


REMAND

The Board notes that the record contains inadequate and dated 
information with which to evaluate the veteran's claim of an 
increased evaluation of residuals of service-connected 
carcinoma of the abdomen, status-post laparotomy.  
Specifically, the most recent examination related to this 
claim was conducted in October 2002, more than four years 
ago.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the current 
degree of disability caused by the 
veteran's residuals of service-
connected carcinoma of the abdomen, 
status-post laparotomy.  The 
examiner should provide a report 
detailing any and all residuals 
related to the veteran's service-
connected carcinoma of the abdomen, 
status-post laparotomy.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 
38 C.F.R. § 3.655 (2006).

2.  After undertaking any other 
development deemed appropriate, the 
AMC should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


